Title: To James Madison from Samuel A. Otis, 4 February 1789
From: Otis, Samuel A.
To: Madison, James


Dear Sir
New York Feby 4th 1789
The notice you have been pleased to honor me with I hope will apologize for this freedom upon a subject quite personal. I had the fairest prospect when I parted from you of an election for one of the Districts of Massachusetts, but as my life has been clouded with dissappointment I failed here also in my expectations. I however contemplated the object rather as a precarious means of subsistence, my commercial prospects being at an end by a train of misfortunes, than as an object of ambition, which now bounds my wishes, & I presume if my interest was so good as to obtain the Clerkship of either House it might keep me in view for something better hereafter, give me present employment, or perhaps a decent present support. My friends encourage me with that of the Senate but doubtless I shall have many competitors. I am unknown to both Mr Grayson or Mr Lee could I obtain their Countenance it would greatly facilitate my views. I shall say nothing of my own merits, but let my pretensions speak for themselves. With those who know me I stand fair. With you Sir I have the highest confidence my application will meet with candour if not success.
I have been several weeks attending here with my Colleagues in expectation of a Congress under Confederation, but it appears doubtful whether nine States will ever again assemble.
The N Y assembly are still in session & Mr Clinton makes all possible opposition but it will be in vain. In any event I think the State will seasonably be represented in the House.
